Exhibit 10.35

EMPLOYMENT AGREEMENT

This Employment Agreement (the "Agreement") is made and entered into effective
as of June 19, 2017 (the "Effective Date"), by and between S&W Seed Company (the
"Company") and Mark Wong ("Executive"). The Company and Executive are
hereinafter collectively referred to as the "Parties", and individually referred
to as a "Party".

Whereas

, the Company desires to employ Executive to provide personal services to the
Company, and wishes to provide Executive with certain compensation and benefits
in return for his services, and Executive wishes to be so employed and to
receive such benefits; and



Whereas

, the Company and Executive wish to enter into this Agreement to define their
mutual rights and duties with respect to Executive's compensation and benefits.



Now, Therefore,

in consideration of the mutual promises and covenants contained herein, and for
other good and valuable consideration, the Parties, intending to be legally
bound, agree as follows:



AGREEMENT

1. EMPLOYMENT.

1.1   Term.

The term of this Agreement shall begin on the Effective Date, and shall continue
until terminated in accordance with Section 5 herein.



1.2   Title

. Executive shall serve as the Company's President and Chief Executive Officer
("CEO") and shall serve in such other capacity or capacities as the Board of
Directors of the Company (the "Board") may from time to time prescribe, but only
as consistent with the customary duties of a CEO.



1.3   Duties.

Executive shall report solely and directly to the Board and shall do and perform
all reasonable services, acts or things necessary or advisable to manage and
conduct the business of the Company and which are normally associated with the
position of a CEO, consistent with the bylaws of the Company and as required by
the Board. Executive will be the highest ranking executive officer of the
Company, with the full powers, responsibilities and authorities customary for
the chief executive officer of corporation of the size, type and nature of the
Company, together with such powers authorities and responsibilities as may
reasonably be assigned to him but the Board.



1.4   Location

. Executive shall maintain an office at the Company's offices in Sacramento,
California and an office in Boulder, Colorado (80% of which shall be paid for by
the Company up to a maximum of $2,500 per month upon submission of satisfactory
documentation); provided, however, that the Company may require Executive to
travel temporarily to other locations in connection with the Company's business.



1.

--------------------------------------------------------------------------------

1.5   Board Membership

. Executive will continue to serve as a member of the Board until the next
Annual Meeting of Stockholders. Thereafter, his service on the Board will be
subject to the same scrutiny by the Nominating and Governance Committee (the
"Nominating Committee") as all other director nominee candidates. Executive's
service as a member of the Board will be further subject to any required
stockholder approval. Upon the termination of Executive's employment for any
reason, unless otherwise agreed to by the Board, Executive will be deemed to
have resigned from the Board (and any boards of subsidiaries) voluntarily,
without any further required action by Executive, as of the end of Executive's
employment. For so long as Executive remains an employee of the Company, he will
not be additionally compensated for his services as a member of the Board.

2. LOYAL AND CONSCIENTIOUS PERFORMANCE.

2.1   Loyalty

. Except as expressly provided herein, during Executive's employment by the
Company Executive shall devote Executive's full business energies, interest,
abilities and productive time to the proper and efficient performance of
Executive's duties under this Agreement.



2.2   Non-Company Business.

While employed by the Company, Executive shall not, without the Company's prior
written consent, (i) render to others services of any kind for compensation, or
engage in any other business activity that would materially interfere with the
performance of Executive's duties under this Agreement, or (ii) directly or
indirectly, whether as a partner, employee, creditor, shareholder, or otherwise,
promote, participate or engage in any activity or other business competitive
with the Company's business. Notwithstanding the foregoing, Executive may,
however, serve as a member of the board of directors of other companies or
organizations provided that Executive notifies the Board in advance of
commencing any such membership and the Board determines that such membership
does not conflict with Executive's obligations to the Company. Executive shall
not invest in any company or business which competes in any manner with the
Company; provided that, Executive may, without violating this section, own, as a
passive investment, shares of capital stock of a publicly-held corporation that
engages in competition if (i) such shares are actively traded on an established
national securities market in the United States, (ii) the number of shares of
such corporation's capital stock that are owned beneficially (directly or
indirectly) by Executive represents less than two percent of the total number of
shares of such corporation's outstanding capital stock, and (iii) Executive is
not otherwise associated directly or indirectly with such corporation or with
any affiliate of such corporation. Notwithstanding the foregoing, it is
understood and agreed, and shall constitute the Company's prior written consent
thereto, that Executive shall continue to serve as a member of the Board of
Directors for Anuvia Nutrients Inc. and Vestaron Inc. and will continue to
maintain his role in his personal investments in Colorado Financial Holdings
LLC, which is not competitive with the Company.



3. COMPENSATION OF EXECUTIVE.

3.1   Base Salary.

The Company shall pay Executive a base salary at the annualized rate of $350,000
per year (the "Base Salary"), less payroll deductions and all required
withholdings, payable in regular bi-weekly payments or otherwise in accordance
with Company policy. Such Base Salary shall be prorated for any partial year of
employment on the basis of a 365-day fiscal year.



2.

--------------------------------------------------------------------------------

3.2   Bonus Compensation.

In the discretion of the Compensation Committee of the Board (the "Compensation
Committee"), Executive may, beginning with the Company's 2018 fiscal year,
receive an annual bonus in acknowledgement of his and the Company's performance
(the "Performance Bonus"). For the Company's 2018 fiscal year, Executive shall
be eligible to earn a Performance Bonus of up to $800,000, payable 70% in equity
awards and 30% in cash. The equity awards, if any, shall be divided equally
between stock options and RSU's (which shall be assignable to family foundations
or other entities at the discretion of the Executive for estate planning
purposes). Whether to award a Performance Bonus and the amount of same shall be
determined by the Compensation Committee, taking into account the achievement of
personal goals (fifty percent (50%) and Company financial goals (fifty percent
(50%)), which shall be determined by the Compensation Committee with input from
Executive on or before the commencement of the applicable Fiscal Year. Annual
target goals will be memorialized by the Company's Human Resources Department.
The amount of potential Performance Bonus compensation, the allocation between
cash and equity, and the target goals will be subject to review annually. For
the Fiscal Year 2018, Executive's cash portion of the Performance Bonus shall be
guaranteed at a minimum of $240,000. Executive must remain an active employee
through the Company's bonus payment date for the applicable fiscal year in order
to earn a Bonus for that period.

3.3   Equity Compensation.

Contingent on Executive's commencement of employment pursuant to this Agreement
and subject to approval by the Board (or the Compensation Committee, if
applicable), Executive will be granted a stock option under the Company's
Amended and Restated 2009 Equity Incentive Plan (the "Plan") to purchase 150,000
shares of the Company's common stock (the "Option"). The Option shall be granted
at the fair market value as of the date of grant and will vest in equal monthly
installments on the final day of each month over the three year period following
the Effective Date, subject to Executive's continued service to the Company
through each applicable vesting date and the terms of the Plan.



3.4   Employment Taxes

. All of Executive's compensation and payments under this Agreement shall be
subject to customary withholding taxes and any other employment taxes as are
commonly required to be collected or withheld by the Company.



3.5   Benefits

. Executive shall, in accordance with Company policy and the terms of the
applicable plan documents, be eligible to participate in benefits under any
benefit plan or arrangement which may be in effect from time to time and made
available to the Company's executive or key management employees.



3.6   Expenses.

Executive will be eligible to participate in accordance with the terms of all
Company employee benefit plans, policies, and arrangements that are applicable
to other executive officers of the Company, as such plans, policies, and
arrangements may exist from time to time. The Company will reimburse Executive
for reasonable travel, entertainment or other expenses incurred by Executive in
furtherance or in connection with the performance of Executive's duties
hereunder, in accordance with the Company's expense reimbursement policy as in
effect from time to time. Such reimbursement shall include business class air
travel for all flights in excess of four (4) hours, maintenance of a Boulder,
Colorado office in accordance with and subject to section 1.4 hereof, and all
expenses associated with Executive's travel to the Sacramento, California
offices of the Company, including, but not limited to, hotels, meals, car
rentals, etc.; provided, however, that expenses related to commuting from
Colorado to Sacramento shall be capped at $5,000 per month.



3.

--------------------------------------------------------------------------------

3.7   Reimbursement of Legal Fees.

The Company agrees to reimburse Executive for attorneys' fees and costs incurred
and paid in the review of this Agreement, up to a maximum of $5,000 (such amount
to be paid upon submission to the Company of an itemized statement for services
rendered).

3.8   Compensation Review.

All components of Executive's compensation shall be regularly reviewed by the
Compensation Committee in order to ensure that Executive's compensation is
aligned with the executive compensation policies and guidelines established by
the Compensation Committee and discussed in the Company's Compensation
Disclosure and Analysis (or similar discussion) in its Annual Reports on Form
10-K.



3.9   Stock Ownership Guidelines.

Executive shall be subject to, and shall comply with, the Company's stock
ownership guidelines, including compliance with its Insider Trading Policy, and
Section 16 of the Securities Exchange Act of 1934, as amended.



4. DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings:

4.1   Cause.

"Cause" for the Company to terminate Executive's employment hereunder means the
occurrence of any of the following events: (i) Executive's commission of any
felony or any crime involving fraud or dishonesty under the laws of the United
States or any state thereof; (ii) Executive's attempted commission of, or
participation in, a fraud or material act of dishonesty against the Company;
(iii) Executive's intentional, material violation of any material contract or
material agreement between Executive and the Company (including this Agreement)
or of any statutory duty owed to the Company that is not cured within thirty
days following the issuance of written notice from the Company to the Executive
reasonably explaining the basis for the Company's conclusion that said violation
has occurred, provided that notice and opportunity to cure shall not apply where
the violation is not reasonably susceptible of cure; (iv) Executive's
unauthorized use or disclosure of the Company's confidential information or
trade secrets; or (v) Executive's gross misconduct relating to the business
affairs of the Company. Executive's termination will not be considered for Cause
unless it is approved by a majority vote of the members of the Board of
Directors or an independent committee thereof. It is understood that good faith
decisions of Executive relating to the conduct of the Company's business or the
Company's business strategy will not constitute "Cause."



4.2   Change in Control

. For purposes of this Agreement, "Change in Control" means: the occurrence of
any one or more of the following events: (i) any person (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended)
becomes the owner, directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company's then
outstanding securities (other than in connection with a transaction involving
the issuance of securities by the Company the principal purpose of which is to
raise capital for the Company); (ii) there is consummated a merger,
consolidation or similar transaction to which the Company is a party and the

4.

--------------------------------------------------------------------------------

stockholders of the Company immediately prior thereto do not own outstanding
voting securities representing more than 50% of the combined outstanding voting
power of the surviving entity immediately following such merger, consolidation
or similar transaction or more than 50% of the combined outstanding voting power
of the parent of the surviving entity immediately following such merger,
consolidation or similar transaction; or (iii) there is consummated a sale,
lease exclusive license or other disposition of all or substantially all of the
assets of the Company (and any of its subsidiaries), other than a sale, lease or
other disposition of all or substantially all of the assets of the Company (and
any of its subsidiaries) to an entity more than 50% of the combined voting power
of which is owned immediately following such disposition by the stockholders of
the Company immediately prior thereto. For the avoidance of doubt, a
reincorporation of the Company shall not be deemed a Change of Control.

4.3   Complete Disability. "Complete Disability"

shall mean the inability of Executive to perform Executive's duties under this
Agreement because Executive has become permanently disabled within the meaning
of any policy of disability income insurance covering employees of the Company
then in force. In the event the Company has no policy of disability income
insurance covering employees of the Company in force when Executive becomes
disabled, the term Complete Disability shall mean the inability of Executive to
perform Executive's duties under this Agreement by reason of any incapacity,
physical or mental, which the Board, based upon medical advice or an opinion
provided by a licensed physician acceptable to the Board, determines can be
expected to result in death or expected to last for a continuous period of more
than four months. Based upon such medical advice or opinion, the determination
of the Board shall be final and binding and the date such determination is made
shall be the date of such Complete Disability for purposes of this Agreement.
The Company shall act upon this Section in compliance with the Family Medical
Leave Act (if applicable to the Company), the Americans with Disabilities Act
(as amended), and applicable state and local laws.

4.4   Good Reason. "Good Reason"

for Executive to terminate Executive's employment hereunder shall mean the
occurrence of any of the following events without Executive's consent; provided
however, that any resignation by Executive due to any of the following
conditions shall only be deemed for Good Reason if: (i) Executive gives the
Company written notice of the intent to terminate for Good Reason within 90 days
following the first occurrence of the condition(s) that Executive believes
constitutes Good Reason, which notice shall describe such condition(s); (ii) the
Company fails to remedy, if remediable, such condition(s) within 30 days
following receipt of the written notice (the "Cure Period") of such condition(s)
from Executive; and (iii) Executive actually resigns his employment within the
first 15 days after expiration of the Cure Period:



4.4.1

  a material breach of this Agreement by the Company;



4.4.2

  a material reduction (but not less than 10%) by the Company of Executive's
Base Salary as initially set forth herein or as the same may be increased from
time to time, unless such reduction is part of a reduction program equally
applicable to other executive employees of the Company;



4.4.3

  a material reduction in Executive's authority, duties or responsibilities; or



5.

--------------------------------------------------------------------------------

4.4.4

  the Company relocates the facility that is Executive's principal place of
business with the Company to a location that requires an increase in Executive's
one-way driving distance by more than 50 miles.

4.4.5

  the failure of the Company to either nominate or elect Executive as a member
of the Company's Board of Directors.



5. COMPENSATION UPON TERMINATION.

5.1   Death Or Complete Disability.

If Executive's employment with the Company is terminated as a result of
Executive's death or Complete Disability, Executive will be entitled to any (a)
unpaid Base Salary or Performance Bonus accrued up to the Date of Termination,
(b) pay for accrued but unused vacation, (c) benefits or compensation as
provided under the terms of any employee benefit and compensation agreements or
plans applicable to Executive and under which he has a vested right (including
any right that vests in connection with the termination of his employment), (d)
unreimbursed business expenses to which Executive is entitled to reimbursement
under the Company's expense reimbursement policy, and (e) rights to
indemnification Executive may have under the Company's Articles of
Incorporation, Bylaws, the Employment Agreement, or separate indemnification
agreement, as applicable, including any rights Executive may have under
directors and officers insurance policies (the "Accrued Obligations").



5.2   With Cause or Without Good Reason

. If Executive's employment with the Company is terminated at any time either by
the Company for Cause or by Executive without Good Reason, the Company shall pay
the Accrued Obligations, and the Company shall thereafter have no further
obligations to Executive under this Agreement.



5.3   Without Cause or for Good Reason.

If Executive's employment with the Company is terminated by the Company without
Cause or by Executive for Good Reason, and in either case Executive signs a
separation agreement including a comprehensive waiver and release of claims in
such form as the Company may require (the "Release") on or within the time
period set forth therein, but in no event later than 45 days after Executive's
termination date, and allows such Release to become effective in accordance with
its terms (such latest permitted date on which the Release could become
effective, the "Release Deadline"), then Executive will receive the following
benefits:



5.3.1   Severance Payment

. Cash severance of twelve months of the Base Salary ("Severance Payment") plus
the full amount of the possible bonus compensation to which he would have been
entitled for the current year (see Section 3.2(a) above), less standard
deductions and withholdings. In addition, the Company shall pay, or cause to be
paid, the Executive's health insurance premiums for twelve months. Cash
severance is payable within ten (10) business days following the Effective date
of the Release (see Section 5.3 above). For the avoidance of doubt, the
Severance Payment shall relate to the Base Salary at the rate in effect during
the last regularly scheduled payroll period immediately preceding the date of
the termination, and prior to any reduction in Base Salary that would permit
Executive to voluntarily terminate employment for Good Reason.



6.

--------------------------------------------------------------------------------

5.3.2   Equity Acceleration.

Upon the effective date of such termination, all of the outstanding stock
options, restricted stock units, or other equity awards Executive holds with
respect to the Company's common stock, including but not limited to the Option,
shall accelerate and vest such that 100% of such equity awards shall be deemed
vested and fully exercisable. In addition, the exercise period for the Option,
as well as all other outstanding stock options, shall be extended to the
remainder of the full term of the Option.

5.4   Change of Control.

If during Executive's employment with the Company (i) there is a Change of
Control (as defined herein) and (ii) Executive is not offered a Comparable
Position (as defined below) by the surviving corporation, Executive will be
eligible to receive a severance payment equal to (a) his annual Base Salary as
in effect immediately before the Change of Control transaction plus (b) the full
amount of the current year's targeted incentive bonus compensation as
contemplated by Section 3.2 above, multiplied by a factor of two; provided,
however, that the multiplier shall be increased to a factor of three in the
event the price of the Company's Common Stock payable in connection with the
Change of Control transaction (the "Transaction Price") is at least $10 per
share. In addition, the Company shall pay, or cause to be paid, the Executive's
health insurance premiums for two years from the date of the Change of Control
transaction or, in the event the Transaction Price is at least $10 per share,
for three years. "Comparable Position" is a position with similar or greater
responsibilities at Executive's then-current Base Salary that does not require
Executive's relocation.



5.5   Termination by Mutual Agreement of the Parties

. Executive's employment pursuant to this Agreement may be terminated at any
time upon mutual agreement, in writing, signed by both of the Parties. Any such
termination of employment shall have the consequences specified in such writing.



5.6   Survival of Certain Provisions

. Sections 5, 7, 8, 9, 10, 13, 14, 15, 18, 20, 21, and 22 shall survive the
termination of this Agreement.



6. EQUITY ACCELERATION UPON CHANGE IN CONTROL

.



Provided that Executive is employed by the Company immediately preceding the
effective time of a Change in Control, upon the date of such Change in Control
the outstanding stock options, restricted stock units, or other equity awards
Executive holds with respect to the Company's common stock, including but not
limited to the Option, shall accelerate and vest such that 100% of such equity
awards shall be deemed vested and fully exercisable. In addition, the exercise
period for the Option, as well as all other outstanding stock options, shall be
extended to the remainder of the full term of the Option.

7. CONFIDENTIAL AND PROPRIETARY INFORMATION; NONSOLICITATION.

7.1  

As a condition of employment, Executive agrees to execute and abide by the
Company's Confidential Information and Inventions Assignment Agreement attached
hereto as Exhibit A.



7.

--------------------------------------------------------------------------------

7.2  

While employed by the Company and for one year thereafter, Executive agrees that
in order to protect the Company's trade secrets and confidential and proprietary
information from unauthorized use, Executive will not, either directly or
through others, solicit or attempt to solicit any employee, consultant or
independent contractor of the Company to terminate his or her relationship with
the Company in order to become an employee, consultant or independent contractor
to or for any other person or business entity.

8. INDEMNIFICATION.

Subject to applicable law, Executive will be provided indemnification to the
maximum extent permitted by the Company's Bylaws and Articles of Incorporation,
including coverage, if applicable, under any directors and officers insurance
policies, with such indemnification determined by the Board or any of its
committees in good faith based on principles consistently applied (subject to
such limited exceptions as the Board may approve in cases of hardship) and on
terms no less favorable than provided to any other Company executive officer or
director.

9. ASSIGNMENT AND BINDING EFFECT.

This Agreement shall be binding upon and inure to the benefit of Executive and
Executive's heirs, executors, personal representatives, assigns, administrators
and legal representatives. Because of the unique and personal nature of
Executive's duties under this Agreement, neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by Executive. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns and legal representatives.

10. CHOICE OF LAW.

This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of California.

11. INTEGRATION.

This Agreement, including Exhibit A, contains the complete, final and exclusive
agreement of the Parties relating to the terms and conditions of Executive's
employment and the termination of Executive's employment, and supersedes all
prior and contemporaneous oral and written employment agreements or arrangements
between the Parties.

12. AMENDMENT.

Except as otherwise provided for in this Agreement, this Agreement cannot be
amended or modified except by a written agreement signed by Executive and the
Chairman of the Board.

8.

--------------------------------------------------------------------------------

13. WAIVER.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

14. SEVERABILITY.

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision which most
accurately represents the Parties' intention with respect to the invalid or
unenforceable term or provision.

15. INTERPRETATION; CONSTRUCTION.

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but Executive has been
encouraged to consult with, and have consulted with, Executive's own independent
counsel and tax advisors with respect to the terms of this Agreement. The
Parties acknowledge that each Party and its counsel has reviewed and revised, or
had an opportunity to review and revise, this Agreement, and any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

16. REPRESENTATIONS AND WARRANTIES.

Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive's
execution and performance of this Agreement will not violate or breach any other
agreements between Executive and any other person or entity.

17. COUNTERPARTS; FACSIMILE.

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument. Facsimile signatures shall be treated the same as original
signatures.

18. DISPUTE RESOLUTION.

To ensure the timely and economical resolution of disputes that may arise in
connection with Executive's employment with the Company, Executive and the
Company agree that any and all disputes, claims, or causes of action arising
from or relating to the enforcement, breach, performance, negotiation,
execution, or interpretation of this Agreement, Executive's employment, or the
termination of Executive's employment, including but not limited to statutory
claims, shall be resolved to the fullest extent permitted by law by final,
binding and confidential arbitration, by a single arbitrator, in Sacramento,
California, conducted by JAMS, Inc. ("JAMS") under the then applicable JAMS
rules (which can be found at the following web address:
http://www.jamsadr.com/rulesclauses).

9.

--------------------------------------------------------------------------------



By agreeing to this arbitration procedure, both Executive and the Company waive
the right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. The Company acknowledges that Executive will have the
right to be represented by legal counsel at any arbitration proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator's essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that Executive
or the Company would be entitled to seek in a court of law. The Company shall
pay all JAMS' arbitration fees in excess of the amount of court fees that would
be required of Executive if the dispute were decided in a court of law. Nothing
in this Agreement is intended to prevent either Executive or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.

19. TRADE SECRETS.

It is the understanding of both the Company and Executive that Executive shall
not divulge to the Company and/or its subsidiaries any confidential information
or trade secrets belonging to others, including Executive's former employers,
nor shall the Company and/or its Affiliates seek to elicit from Executive any
such information. Consistent with the foregoing, Executive shall not provide to
the Company and/or its Affiliates, and the Company and/or its Affiliates shall
not request, any documents or copies of documents containing such information.

20. ADVERTISING WAIVER.

Executive agrees to permit the Company and/or its affiliates, subsidiaries, or
joint ventures currently existing or which shall be established during
Executive's employment by the Company (collectively, "Affiliates"), and persons
or other organizations authorized by the Company and/or its Affiliates, to use,
publish and distribute advertising or sales promotional literature concerning
the products and/or services of the Company and/or its Affiliates, or the
machinery and equipment used in the provision thereof, in which Executive's name
and/or pictures of Executive taken in the course of Executive's provision of
services to the Company and/or its Affiliates, appear. Executive hereby waives
and releases any claim or right Executive may otherwise have arising out of such
use, publication or distribution. The Company agrees that, following termination
of Executive's employment, it will not create any new such literature containing
Executive's name and/or pictures without Executive's prior written consent.

21. APPLICATION OF SECTION 409A.

All benefits under this Agreement are intended to qualify for an exemption from
application of Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect ("Section 409A") or to comply
with its requirements to the extent necessary to avoid adverse personal tax
consequences under Section 409A, and any ambiguities herein shall be interpreted
accordingly.

10.

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary set forth herein, any severance
benefits that constitute "deferred compensation" within the meaning of Section
409A shall not commence in connection with Executive's termination of employment
unless and until Executive has also incurred a "separation from service" (as
such term is defined in Treasury Regulation Section 1.409A-1(h)) ("Separation
From Service"), unless the Company reasonably determines that such amounts may
be provided to Executive without causing Executive to incur the additional 20%
tax under Section 409A.

It is intended that each installment of the severance benefit payments provided
for in this Agreement is a separate "payment" for purposes of Treasury
Regulation Section 1.409A- 2(b)(2)(i). For the avoidance of doubt, it is
intended that payments of the severance benefits set forth in this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or, if applicable,
the successor entity thereto) determines that the severance benefits constitute
"deferred compensation" under Section 409A and Executive is, on the termination
of service, a "specified employee" of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the severance benefit
payments shall be delayed until the earlier to occur of: (i) the date that is
six months and one day after Executive's Separation From Service, or (ii) the
date of Executive's death. None of the severance benefits will be paid or
otherwise delivered prior to the effective date of the Release. If the severance
benefits are not covered by one or more exemptions from the application of
Section 409A and the Release could become effective in the calendar year
following the calendar year in which Executive's Separation From Service occurs,
the Release will not be deemed effective any earlier than the Release Deadline.
Except to the minimum extent that payments must be delayed because Executive is
a "specified employee" or until the effectiveness of the Release, all amounts
will be paid as soon as practicable in accordance with the Company's normal
payroll practices.

The severance benefits are intended to qualify for an exemption from application
of Section 409A or comply with its requirements to the extent necessary to avoid
adverse personal tax consequences under Section 409A, and any ambiguities herein
shall be interpreted accordingly.

22. PARACHUTE PAYMENTS.

Except as otherwise provided in an agreement between Executive and the Company,
if any payment or benefit Executive would receive from the Company or otherwise
in connection with a Change in Control ("Payment") would (i) constitute a
"parachute payment" within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the "Excise Tax"), then such Payment shall be equal to the Reduced Amount
(as defined herein). The "Reduced Amount" shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax, or (y) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive's receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.

11.

--------------------------------------------------------------------------------



If a reduction in payments or benefits constituting "parachute payments" is
necessary so that the Payment equals the Reduced Amount, reduction shall occur
in the manner that results in the greatest economic benefit to Executive.

The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the event
described in Section 280G(b)(2)(A)(i) of the Code shall perform the foregoing
calculations. If the independent registered public accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting such event, the Company shall appoint a nationally recognized
independent registered public accounting firm to make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such independent registered public accounting firm required to
be made hereunder. The independent registered public accounting firm engaged to
make the determinations hereunder shall provide its calculations, together with
detailed supporting documentation, to the Company and Executive within thirty
(30) calendar days after the date on which Executive's right to a Payment is
triggered (if requested at that time by the Company or Executive) or such other
time as reasonably requested by the Company or Executive. Any good faith
determinations of the independent registered public accounting firm made
hereunder shall be final, binding and conclusive upon the Company and Executive.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

S&W Seed Company

 

By: /s/ Mark J. Harvey
Mark J. Harvey
Chairman of the Board of Directors

 

Date: 10 August 2017

 

Executive

 

/s/ Mark Wong

Mark Wong



 

Date: August 11, 2017

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

[image1460.jpg]

EMPLOYEE PROPRIETARY INFORMATION, INVENTIONS
AND CONFIDENTIALITY AGREEMENT

In consideration of my employment by S&W Seed Company (the "Company") and the
compensation I receive from the Company, I agree to certain restrictions placed
by the Company on my use and development of information, copyright, trade
secrets and technology, as more fully set out below.

Proprietary Information. I understand that the Company possesses and will
possess Proprietary Information which is important to its business. For purposes
of this Agreement, "Proprietary Information" is information that was or will be
developed, created, or discovered by or on behalf of the Company, or which
became or will become known by, or was or is conveyed to the Company, which has
commercial value in the Company's business, unless (i) the information is or
becomes publicly known through lawful means; (ii) the information was rightfully
in my possession or part of my general knowledge prior to my employment by the
Company as specifically identified and disclosed by me in Exhibit "A"; or (iii)
the information is disclosed to me without confidential or proprietary
restriction by a third party who rightfully possesses the information (without
confidential or proprietary restriction) and who did not learn of it directly
from the Company.

Proprietary Information includes, without limitation, information (whether
conveyed orally or in writing) relating to: (i) all aspects of the publication
of the Company's products, such as its instruction manuals, testing materials
and text books; (ii) client/customer lists, vendor lists or other lists or
compilations containing client, customer or vendor information; (iii)
information about products, proposed products, research, testing, product
development, techniques, processes, costs, profits, markets, marketing plans,
strategies, forecasts, sales or commissions; (iv) plans for the future
development or new product concepts; (v) publishing techniques or processes,
documents, books, papers, drawings, schematics, models, sketches, computer
programs, databases or other data, including electronic data recorded or
retrieved by any means; (vi) the compensation, performance and terms of
employment of other employees; (vii) all other information that has been or will
be given to me in confidence by the Company (or any affiliate); (viii) software
in various stages of development, and any designs, drawings, schematics,
specifications, techniques, models, data, source code, algorithms, object code,
documentation, diagrams, flow charts, research development, processes and
procedures relating to any software; and (ix) any information described above
which the Company obtains from another party and which the Company treats as
proprietary or designates as Proprietary Information.

Page 1 of 9

Proprietary Information Inventions Form, California, 2010    

--------------------------------------------------------------------------------



Company Materials. I understand that the Company possesses or will possess
"Company Materials" which are important to its business. For purposes of this
Agreement, "Company Materials" are documents or other media or tangible items
that contain or embody Proprietary Information or any other information
concerning the business, operations or plans of the Company, whether such
documents have been prepared by me or by others. "Company Materials" include,
without limitation, research and data, test score compilations, draft
publications and manuals, graphic designs, product names and marketing material,
customer lists, computer software, media or printouts, sound recordings and
other printed, typewritten or handwritten documents, and financial information
relating to the industry or the Company.

All Company Materials shall be the sole property of the Company. I agree that
during my employment with the Company, I will not remove any Company Materials
from the business premises of the Company or deliver any Company Materials to
any person or entity outside the Company, except as I am required to do in
connection with performing the duties of my employment. I further agree that,
immediately upon the termination of my employment by me or by the Company for
any reason, or for no reason, or during my employment if so requested by the
Company, I will return all Company Materials, apparatus, equipment and other
physical property, or any reproduction of such property, excepting only (i) my
personal copies of records relating to my compensation; (ii) my personal copies
of any materials previously distributed generally to stockholders of the
Company; and (iii) my copy of this Agreement.

Intellectual Property.

3.1   All Proprietary Information and all right, title and interest in and to
any patents, patent rights, copyrights, trademark rights, mask work rights,
trade secret rights, and all other intellectual and industrial property and
proprietary rights that currently exist or may exist in the future anywhere in
the world (collectively "Rights") in connection therewith shall be the sole
property of the Company. I hereby assign to the Company any Rights I may have or
acquire in such Proprietary Information. At all times, both during my employment
with the Company and after its termination, I will keep in confidence and trust
and will not use or disclose any Proprietary Information or anything relating to
it without the prior written consent of an officer of the Company except as may
be necessary and appropriate in the ordinary course of performing my duties to
the Company. The disclosure restrictions of this Agreement shall not apply to
any information that I can document is generally known to the public through no
fault of mine. Nothing contained herein will prohibit an employee from
disclosing to anyone the amount of his or her wages.

3.2   All Company Materials shall be the sole property of the Company. I agree
that during my employment with the Company, I will not remove any Company
Materials from the business premises of the Company or deliver any Company
Materials to any person or entity outside the Company, except as I am required
to do in connection with performing the duties of my employment. I further agree
that, immediately upon the termination of my employment by me or by the Company
for any

Page 2 of 9

Proprietary Information Inventions Form, California, 2010    

--------------------------------------------------------------------------------



reason, or for no reason, or during my employment if so requested by the
Company, I will return all Company Materials, apparatus, equipment and other
physical property, or any reproduction of such property, excepting only (i) my
personal copies of records relating to my compensation; (ii) my personal copies
of any materials previously distributed generally to stockholders of the
Company; and (iii) my copy of this Agreement.

3.3   I agree that all ''Inventions" (which term includes patentable or
non-patentable inventions, original works of authorship, derivative works, trade
secrets, trademarks, copyrights, service marks, discoveries, patents,
technology, algorithms, computer software, application programming interfaces,
protocols, formulas, compositions, ideas, designs, processes, techniques,
know-how, data and all improvements, rights and claims related to the
foregoing), which I make, conceive, reduce to practice or develop (in whole or
in part, either alone or jointly with others) during my employment, shall be the
sole property of the Company. I hereby assign, without further consideration,
all such Inventions to the Company (free and clear of all liens and
encumbrances), and the Company shall be the sole owner of all Rights in
connection therewith.

I acknowledge that all original works of authorship which are made by me (in
whole or in part, either alone or jointly with others) within the scope of my
employment and which are protectable by copyright are "works made for hire," as
defined in the United States Copyright Act (17 USCA, Section 101). I will not
disclose Inventions covered by this Section 3.3. to any person outside the
Company, unless I am requested to do so by management personnel of the Company.

3.4   I agree to maintain adequate and current written records on the
development of all Inventions and to disclose promptly to the Company all
Inventions and relevant records, which records will remain the sole property of
the Company. I further agree that all information and records pertaining to any
idea, process, trademark, service mark, invention, technology, computer program,
original work or authorship, design, formula, discovery, patent, or copyright
that I do not believe to be an Invention, but is conceived, developed, or
reduced to practice by me (in whole or in part, either alone or jointly with
others) during my employment, shall be promptly disclosed to the Company (such
disclosure to be received in confidence). The Company shall examine such
information to determine if in fact the ideas, process, or invention, etc.,
constitutes an Invention subject to assignment under Section 3.3. I will also
disclose to the Company all Inventions conceived, reduced to practice, used,
sold, exploited or developed by me (in whole or in part, either alone or jointly
with others) within one (1) year of the termination of my employment with the
Company ("Presumed Inventions"); such disclosures shall be received by the
Company in confidence, to the extent they are not assigned to the Company in
Section 3.3., and do not extend such assignment. Because of the difficulty of
establishing when any Presumed Invention is first conceived or developed by me,
or whether it results from access to Proprietary Information or the Company's
equipment, facilities, and data, I agree that all Presumed Inventions and all
Rights associated therewith shall be

Page 3 of 9

Proprietary Information Inventions Form, California, 2010    

--------------------------------------------------------------------------------



presumed to be Inventions subject to assignment under Section 3.3. I can rebut
this presumption, if I prove that a Presumed Invention is not an Invention
subject to assignment under Section 3.3.

3.5   I agree to perform, during and after my employment, all acts deemed
necessary or desirable by the Company to permit and assist it, at the Company's
expense, in evidencing, perfecting, obtaining, maintaining, defending and
enforcing Rights and/or my assignment with respect to such Inventions in any and
all countries. Such acts may include, without limitation, execution of documents
and assistance or cooperation in legal proceedings. Should the Company be unable
to secure my signature on any document necessary to apply for, prosecute,
obtain, enforce or defend any Rights relating to any assigned Invention, whether
due to my mental or physical incapacity or any other cause, I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents,
as my agents and attorneys-in-fact, with full power of substitution, to act for
and in my behalf and instead of me, to execute and file any documents and to do
all other lawfully permitted acts to further the above purposes with the same
legal force and effect as if executed by me.

3.6   Any assignment of copyright hereunder (and any ownership of a copyright as
a work made for hire) includes all rights of paternity, integrity, disclosure
and withdrawal and any other rights that may be known as or referred to as
"moral rights" (collectively "Moral Rights"). To the extent such Moral Rights
cannot be assigned under applicable law and to the extent the following is
allowed by the laws in the various countries where Moral Rights exist, I hereby
waive such Moral Rights and consent to any action of the Company that would
violate such Moral Rights in the absence of such waiver and consent. I will
confirm any such waivers and consents from time to time as requested by the
Company.

3.7   I have attached hereto as Exhibit A a complete list of all existing
Inventions to which I claim ownership as of the date of this Agreement and that
I desire to specifically clarify are not subject to this Agreement, and I
acknowledge and agree that such list is complete. If no such list is attached to
this Agreement, I represent that I have no such Inventions at the time of
signing this Agreement.

Prior Actions and Knowledge. I represent and warrant that from the time of my
first contact or communication with the Company, I have held in strict
confidence all Proprietary Information and have not (i) disclosed any
Proprietary Information or delivered any Company Materials to anyone outside of
the Company, or (ii) used, copied, published, or summarized any Proprietary
Information or removed any Company Materials from the business premises of the
Company, except to the extent necessary to carry out my responsibilities as an
employee of the Company.

Former Employer Information. I agree that I will not, during my employment with
the Company, improperly use or disclose any confidential information,
proprietary information or trade secrets of my former or concurrent employers. I
agree that I will not bring onto the premises of the Company any

Page 4 of 9

Proprietary Information Inventions Form, California, 2010    

--------------------------------------------------------------------------------



document or any property belonging to my former employers unless consented to in
writing by them. I represent and warrant that I have returned all property and
confidential information belonging to all prior employers.

Non-Solicitation of Employees. I agree that for a period of twelve (12) months
following the termination of my employment with the Company, I will not, on
behalf of myself or any other person or entity, solicit the services of any
person who was employed by the Company on the date of my termination of
employment or at any time during the six (6) month period prior to the
termination of my employment.

Non-Compete Provision. During the term of his employment, the Employee will not,
directly or indirectly, personally engage in, nor shall the Employee own,
manage, operate, join, control, consult with, participate in the ownership,
operation or control of, be employed by, or be connected in any manner with any
person or entity which solicits, offers, offers to provide, or provides any
services or products similar to those which the Company offers to its customers
or prospective customers.

Without limiting the generality of the above language, the Employee expressly
agrees that during the period discussed above, he will not directly or
indirectly (on his/her own behalf or on behalf of another person or entity) sell
such services or products to, attempt to sell such services or products to, or
otherwise solicit purchases of such services or products from, the following:

any customer with whom the Employee (or any other employee or representative
under the Employee's direct or indirect supervision) has had direct or indirect
contact or to whom the Employee (or any other employee or representative under
the Employee's supervision) has directly or indirectly sold such services or
products during the period of the Employee's employment; or

any prospective customer who has been directly or indirectly solicited by the
Company, or who has approached the Company, and with whom the Employee (or any
other employee or representative under the Employee's supervision) has had
direct or indirect contact or to whom the Employee (or any other employee or
representative under the Employee's supervision) has directly or indirectly
attempted to sell such services or products during the term of the Employee's
employment.

In the event the Employee's employment is involuntarily or voluntarily
terminated, and during the applicable non-competition period the Employee wishes
to obtain other employment or otherwise become involved in another business, the
Employee agrees to give written notice to the Company before accepting any
subsequent employment, and to then meet and confer in good faith with the
Employee's manager prior to accepting such employment or becoming involved in
another business. The Employee will provide, in writing, the Employee's manager
with

Page 5 of 9

Proprietary Information Inventions Form, California, 2010    

--------------------------------------------------------------------------------



the name of any potential future employer or business and agrees to provide said
potential employer or business entity with a copy of this Agreement, The Company
shall also have the right to provide a copy of this Agreement to any potential
employer of the Employee.

Exceptions to Non-compete

The restrictions contained in Section 9(b) shall not prevent the Employee from
owning up to one percent (1%) of a publicly held company which competes with the
Company, as long as the Employee does not otherwise violate the terms of this
Agreement.

The restrictions contained in Section 9(b) shall not prevent the Employee from
accepting employment with a large diversified organization with separate and
distinct divisions that do not compete, directly or indirectly, with the
Company, on the following conditions: Prior to accepting such employment, the
Employee provides the Company with the following separate written assurances,
satisfactory to the Company: (1) that Employee will not provide any of the
Company's Confidential Information to the new employer; (2) that Employee will
not render any services, directly or indirectly, to any division or business
unit that competes, directly or indirectly, with the Company and; (3) that
Employee agrees that the Employee will not violate any of the terms of this
Agreement.

No Conflict with Obligations to Third Parties. I represent that my performance
of all the terms of this Agreement will not breach any agreement to keep in
confidence proprietary or confidential information acquired by me in confidence
or in trust prior to my employment with the Company. I have not entered into,
and I agree I will not enter into, any agreement either written or oral in
conflict herewith or in conflict with my employment with the Company.

Remedies. I recognize that nothing in this Agreement is intended to limit any
remedy of the Company under applicable trade secrets laws. I recognize that my
violation of this Agreement could cause the Company irreparable harm, the amount
of which may be extremely difficult to estimate, making any remedy at law or in
damages inadequate. Therefore, I agree that the Company shall have the right to
apply to any court of competent jurisdiction for an order restraining any breach
or threatened breach of this Agreement and for any other relief the Company
deems appropriate. This right shall be in addition to any other remedy available
to the Company.

Survival. I agree that my obligations under Sections 3.1 through 3.6, 6 and 7
and the provisions of Sections 10 and 12 through 14 of this Agreement shall
continue in effect after termination of my employment, regardless of the reason

Page 6 of 9

Proprietary Information Inventions Form, California, 2010    

--------------------------------------------------------------------------------



or reasons for termination, and whether such termination is voluntary or
involuntary on my part, and that the Company is entitled to communicate my
obligations under this Agreement to any future employer or potential employer of
mine.

Controlling Law; Severability. I agree that any dispute in the meaning, effect
or validity of this Agreement shall be resolved in accordance with the laws of
the State of California without regard to the conflict of laws provisions
thereof. I further agree that if one or more provisions of this Agreement are
held to be illegal or unenforceable under applicable California law, such
illegal or unenforceable portion(s) shall be limited or excluded from this
Agreement to the minimum extent required so that this Agreement shall otherwise
remain in full force and effect and enforceable in accordance with its terms.

Successors and Assigns. This Agreement shall be effective as of the date I
execute this Agreement and shall be binding upon me, my heirs, executors,
assigns, and administrators and shall inure to the benefit of the Company, its
subsidiaries, successors and assigns.

Entire Agreement/Modification. The terms of this Agreement (including all
attached Exhibits, which are incorporated herein by this reference) are the
final expression of my agreement with respect to its subject matter and may not
be contradicted by evidence of any prior or contemporaneous agreement. This
Agreement can only be modified by a subsequent written agreement executed by an
officer of the Company.

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I HAVE COMPLETELY
NOTED ON EXHIBIT A TO THIS AGREEMENT ANY PROPRIETARY INFORMATION AND INVENTIONS
THAT I DESIRE TO EXCLUDE FROM THIS AGREEMENT.

Page 7 of 9

Proprietary Information Inventions Form, California, 2010    

--------------------------------------------------------------------------------



Date: 9-19-17

 

/s/Mark W. Wong


Employee Signature



Mark W. Wong


Name (type or print)



 

Accepted and Agreed to:

S & W SEED COMPANY

By: _________________________________

Name: _________________________________

Title: _________________________________

 

 

 

 

 

Page 8 of 9

Proprietary Information Inventions Form, California, 2010    

--------------------------------------------------------------------------------

EXHIBIT A



EMPLOYEE'S DISCLOSURE

Ladies and Gentlemen:

1. Except for the information and ideas listed below that rightfully became part
of my general knowledge prior to my first contact or communication with the
Company, I represent that I am not in the possession of and have no knowledge of
any information that can be considered the Proprietary Information of
____________ (the "Company"), other than information disclosed by Company during
my employment negotiations, which I understand and agree is the Proprietary
Information of Company.

2. Except for the complete list of Inventions set forth below, I represent that
I (in whole or in part, either alone or jointly with others) have not made,
conceived, developed or first reduced to practice any Inventions relevant to the
subject matter of my employment with the Company prior to my employment with the
Company.

_√___ No Inventions

_____ See below:

_______________________________________________________________________________________

_______________________________________________________________________________________

_______________________________________________________________________________________

_______________________________________________________________________________________

_______________________________________________________________________________________

____ Additional sheets attached

/s/Mark W. Wong


Employee Signature



Mark Wong


Name (type or print)



 

Date: 9-19-17

 

Page 9 of 9

Proprietary Information Inventions Form, California, 2010    

--------------------------------------------------------------------------------

